United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2753
                                   ___________

Robert DeRue Mawhiney,                  *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Warren Distribution, Inc.,              *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                              Submitted: June 27, 2008
                                 Filed: July 10, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Robert Mawhiney appeals the district court’s1 adverse grant of summary
judgment in his action against his former employer, Warren Distribution, Inc. After
carefully reviewing the record and Mawhiney’s arguments on appeal, we find no basis
for reversal. See Hervey v. County of Koochiching, No. 06-3891, 2008 WL 2330900,
at *4 (8th Cir. June 9, 2008) (standard of review). We also conclude that the district
court properly denied as moot Mawhiney’s motions related to the pretrial conference.
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________


      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.